PICKETT, Judge.
bin this community property partition proceeding, the ex-wife appeals the award and denial of certain reimbursement claims made by the trial court. For the reasons discussed below, we affirm in part, amend in part, and render judgment.
FACTS AND PROCEDURAL HISTORY
Kristin Sweezy Harriss and Micah Bradley Harriss were married on July 18, 2009. A petition for divorce was filed on December 1, 2010, and a judgment of divorce was signed by the trial court on September 6, 2011. Kristin sought interim spousal support which was awarded by the trial court in a judgment dated February 7, 2011. Micah was ordered to pay interim spousal support to Kristin in the form of direct payments as follows: 1) $630.00 per month to Pharview Stables for maintenance of a horse; 2) $240.00 per month for her note on a Dodge Ram 1500 pickup truck; 3) $50.00 per month for her Capital One credit card; 4) $905.00 per month for rent to Chateau des Lyons; and 5) $800.00 per month for her personal use. Interim support was retroactive to December 2, 2010. In the judgment granting divorce, the trial court terminated interim spousal support as of that date and terminated the community of acquets and gains retroactive to December 2,2010.
Kristin filed a Petition to Partition Community Property on October 13, 2011. On October 14, 2011, the trial court signed an Order directing the parties to each file a Sworn Detailed Descriptive List (DDL) of all community property, including debts and assets, “within forty-five (45) days of service of [the] pleading” in accordance with La.R.S. 9:2801. Kristin timely filed a DDL on October 14, 2011, in which she listed a 2009 Titan horse trailer as the only community asset and the balance on a note payable to Lourdes Credit Union/LeBlanc Trailer Sales for the horse trailer in the amount of $3,714.47, as'the |2only community liability. She also listed six reimbursement claims and asserted that four of the claims represented payments she made on community obligations with her separate property.
Micah failed to timely file a DDL. The trial court originally granted Micah’s ex-parte Motion to Extend the Detailed Descriptive List Deadline but recalled that order upon learning of misrepresentations made regarding that filing. Kristin filed a motion to have her DDL deemed a “judicial determination of the parties’ assets and liabilities” as provided in La.R.S. 9:2801(a). The trial court granted her motion in a judgment signed on April 20, 2012. Micah filed his DDL seventy-eight days late. Kristin filed a motion to have her DDL deemed the order of the court, and the trial court granted her motion.
In November 2014, Kristin filed an Amended DDL. Shortly before trial, she filed a Combined DDL in which she listed all of her and Micah’s reimbursement claims. Micah also filed an Amended DDL and a Combined DDL, At trial, each party stipulated to certain claims asserted by the other and agreed on the dollar amounts of many of the other party’s claims.
After a full hearing, the trial court granted the attorneys’ requests for thirty days to submit post-trial briefs. Following submission of these briefs, the trial court issued a judgment captioned “Reasons for Ruling and Judgment.” The trial court determined that Kristin was entitled to reimbursements totaling $14,423.90 and that Micah was entitled to reimbursements totaling $32,725.27. Accordingly, the trial court ordered Kristin to pay Micah the sum of $18,301.37 as an equalizing payment.
*213. Kristin appealed the trial court’s judgment. Micah did not appeal and did not file an answer on appeal.
I ASSIGNMENTS OF ERROR
On appeal, Kristin sets forth the following eight assignments of error:
1. Most importantly, the trial court arrived at its equitable distribution without viewing the various reimbursement claims in light of the pro- , visions of the Louisiana Civil Code [A]rfcicles 2365 and 2367.
2. The trial court erroneously failed to award Appellant reimbursement for her payments on the horse trailer, totaling $1,857.24, stating that she had possession of the horse trailer throughout these proceedings.
3. The trial court erroneously awarded Appellee reimbursement for the payment of his sole share of the 2009 federal and state income tax obligations in the total amount of $8,422.13.
4. The trial court erroneously failed to award Appellant reimbursement for the payments of Appellee’s personal pickup truck and insurance on his truck and his personal motorcycle in the total amount of $10,258.57.
5. The trial court erroneously granted Appellee reimbursement for a presumed community dentist bill paid with community funds in the' amount of $268.97.
6. The trial court erroneously awarded Appellee reimbursement for the maintenance and housing of Appellant’s two separately owned horses in the amount of $5,170.23.
7. The trial court erroneously awarded Appellee reimbursement on a Best Buy credit card in the amount of $473.50, without proof that the credit card charges were Appellant’s charges prior to the marriage.
8.The trial court erroneously awarded Appellee reimbursement in the amount of $7,477.50 for the 2010 tax obligation which contained taxes, penalties[,] and interest for his premarital tax filings wherein he claimed expenses which were later deemed to be nondeductible.
DISCUSSION
The parties stipulated that the community property consisted solely of the 2009 Titan horse trailer purchased during the marriage and financed through Lourdes Credit Union and that the value of the horse trailer at the time the community terminated was $2,900.00. The parties also stipulated that Kristin paid off the horse trailer debt with her separate funds after the petition for divorce was 14filed and that she was entitled to reimbursement of $1,857.24, which represents one-half of the community debt she paid with her separate funds.

General Rules Applicable to Reimbursement Claims

In her first assignment of error, Kristin identifies a number of issues with respect to the parties’ reimbursement claims that pertain to the Civil Code’s classification of community obligations and separate obligations as provided in La.Civ.Code arts. 2360, 2361, and 2363 and the need to designate the parties’ reimbursement claims as limited to one-half of the net value of the community or unlimited, as provided in La.Civ.Code arts. 2364 through and 2367,3.
A community obligation is one “incurred by a spouse during' the existence of a community property regime for the common interest of the spouses or for the interest of the other spouse.” La.Civ.Code art. 2360. “[A]ll obligations incurred by a spouse during the existence of a commuhi*214ty property regime are presumed to be community obligations,” unless the obligations are separate obligations incurred by one of the spouses during the marriage. La.Civ.Code arts, 2361, 2363. This court has held that the presumption of La.Civ. Code art. 2361 “may be rebutted upon showing, by clear and convincing evidence, that the spouse did not incur the debt for the community property’s benefit.” Munson v. Munson, 00-348, p. 8 (La.App. 3 Cir. 10/4/00), 772 So.2d 141, 147 (citing Keene v. Reggie, 96-740 (La.App. 3 Cir. 10/22/97), 701 So.2d 720). Article 2363 defines a separate obligation as “one incurred by [a] spouse prior to the establishment of a community property regime, or one incurred during the existence of a community property regime though not for the common interest of the spouses or for the interest of the other spouse.”
Reimbursement for payments made on community obligations with separate funds is generally limited to a spouse’s share of the net community assets. | ^La.Civ.Code art. 2365. There are two exceptions to this limitation, but only one exception has been argued to apply here. That exception is for separate obligations “incurred for the ordinary and customary expenses of the marriage.” La.Civ,Code art. 2365. For such claims, “the spouse is entitled to reimbursement from the other spouse regardless of the value of that spouse’s share of all community property.” Id. Article 2367 limits the reimbursement of a spouse’s separate property used “for the acquisition, use, improvement, or benefit of community property .... to the value of his share of all community property after deduction of all community obligations.” Therefore, unless a claim asserted by Kristin or Micah for the payment of a community obligation with separate property was for the payment of an ordinary and customary expense of the marriage, as provided in Article 2365, the claim is limited to $1,450.00, one-half of the value of the horse trailer,
The party seeking reimbursement has the burden of proving “by a preponderance of the evidence the nature of the indebtedness, whether the community obligation(s) were incurred for the ordinary and customary expenses of the marriage.” Krielow v. Krielow, 93-2539 (La. 4/11/94), 635 So.2d 180, 187. “House payments, taxes, and insurance premiums have been held to be ordinary and customary expenses of the marriage.” Id. A party seeking reimbursement of the payment of a community obligation with separate funds must prove “that separate funds existed and that those funds were used to satisfy [the] community obligation.” Williams v. Williams, 07-541, p. 2 (La.App. 3 Cir. 10/31/07), 968 So.2d 1234, 1236. A trial court’s findings as to whether reimbursement claims have been sufficiently established are renewable under the manifest error standard of review. Kline v. Kline, 98-1206 (La.App. 3 Cir. 2/10/99), 741 So.2d 670.
The trial court did not address the limitations on reimbursement claims provided in La,Civ.Code arts. 2365 and 2367 when ruling on the parties’ | ^reimbursement claims. Nonetheless, the parties’ testimony, the nature of the claims, other evidence in the record, and jurisprudence provide a basis for this court to designate the reimbursements.

Classifícation of Claims Awarded by the Trial Court But Not Appealed

Kristin asserts that five of the reimbursement claims the trial court awarded her are unlimited by La.Civ.Code arts. 2365 or 2367 and that two of her reimbursement claims are limited. She concedes that seven of the reimbursement claims the trial court awarded Micah are unlimited by either article but contends *215that seven of his reimbursement claims are limited. She also seeks to have some of the trial court’s awards to her and Micah modified or adjusted. ■
Kristin asserted five reimbursement claims for the payment of Micah’s separate obligations with community funds. She and Micah agree that the claims are not limited and that she is entitled to “reimbursement for one-half of the amount [of] the community property” used to satisfy these separate obligations. La,Civ.Code art. 2366. The five claims are:
1. Payments made to Bank of America on Micah’s separate house note: $ 4,497.83
2. Payments made on Micah’s separate student loan debt: $ 3,884.54
3, Payments made on Micah’s separate John Deere note: 765.21
4, Payments made on Micah’s separate loan from joint checking account: 1,917.94 ⅛⅞,
5. Payments made onMcah’s separate motorcycle note: $ 2.016.57
TOTAL $13,082.09
I ^Kristin and Micah also agree that the following reimbursement claims awarded to Kristin are subject to limitations of liability provided in La.Civ.Code art, 2365 or 2367.
1. Use of Kristin’s separate funds in Capital One checking account for community obligations:. $ 725.'26
210.02 2. Use of Kristin’s separate funds in separate savings account for payment of community obligations:
TOTAL $ 935.28
Micah is entitled to a credit of $1,450.00 against Kristin’s awards for his one-half interest in the horse trailer because the trailer was awarded to Kristin.

Kristin’s Appeal of Her Reimbursement Claims


Payments on the Horse Trailer

The parties stipulated that Kristin paid $3,714.48 with her separate funds on the community debt for the horse trailer. The trial court denied Kristin’s reimburse-*216merit claim for these payments on the basis that Kristin retained possession and use of the horse trailer during the pen-dency of the divorce. The trial court applied the provision of La.Civ.Code art. 2365 which provides, in pertinent part:
If the community obligation was incurred to acquire ownership or use of a community corporeal movable required by law to be registered, and separate property of a spouse has been used after termination to satisfy that obligation, the reimbursement claim shall be reduced in proportion to the value of the claimant’s use after termination of the community property regime. The value of that use and the amount of the claim for reimbursement accrued during the use are presumed to be equal.
Contrary to Micah’s claims, our review of the record reveals that no evidence was presented at trial to establish whether Kristin had the use of the horse trailer during the pendency of the divorce or that it was even in her possession during that time period. Therefore, the trial court manifestly erred in invoking the | ¿presumption referenced in La.Civ.Code art. 2365. Accordingly, Kristin is entitled to reimbursement for her one-half share of this community debt in the amount of $1,857.24. She acknowledges that this reimbursement claim is limited by Article 2365.

2009 Income Taxes Paid with Community Funds

Kristin argues the trial court erred in denying her reimbursement claim of $4,122.65 for the community’s payment of taxes that she claims was a separate obligation of Micah arising from a pre-mar-riage business liability. This figure represents one-half of the amount paid. Kristin contends the taxes paid were Micah’s separate obligation and that her reimbursement claim is not subject to any limitation of liability.
In support of her claim, Kristin produced evidence of two related charges made to the community credit card account in August 2010. The charges were made on August 8, 2010. One, in the amount of $189.32, was identified as a “tax payment fee,” and another, in the amount of $8,055.98, was identified as “U.S. Treasury net.”
Kristin had no personal knowledge of this claim. She initially asserted that the taxes for which she seeks reimbursement pertained to Micah’s 2008 income taxes and resulted from his improper deduction of expenses related to a failed business venture that predated their marriage. However, the parties were not married in 2008, and, as discussed below, Micah filed an amended return for 2008 resulting in a refund.
A thorough review of the parties’ 2009 tax return and associated Internal Revenue Service’s (IRS) documentation regarding an audit of the 2009 return reveals the following:
|9
Total tax liability stated on 2009 return: $18,519.00
Underpayment/balance due with return: $ 8,176.00
Corrected Tax liability $24,301.00
*217At issue is an improper business deduction taken by Micah in the amount of $23,038.00 on the 2009 return. Micah testified that the deduction pertained to a pre-marriage failed business venture in which he was involved. The evidence shows that the improper tax deduction offset the 2009 reported income and reduced the amount of the taxes owed. As noted by Micah, the deduction did not increase the reported income and did not result in an increase of the taxes owed by the parties.
For these reasons, Kristin did not prove that the August 2010 credit card charges paid additional taxes resulting from the improper business deduction taken by Mi-eah on their 2009 tax return. The trial court did not err in denying this claim.

Community Income Received After Petition for Divorce Filed

The trial court denied Kristin’s reimbursement claim for income earned by Micah during the marriage in his physical therapy practice but not received until after the petition for divorce was filed. Micah testified that he had set up a limited liability corporation (LLC) for his physical therapy practice and that after the petition for divorce was filed, the LLC received payment in the amount of $18,050.00 for services he rendered during the last weeks of the marriage. The evidence established that Micah’s LLC paid him a monthly salary of $4,000.00 and monthly dividends. The trial court concluded that because the services were rendered on behalf of the LLC and the LLC paid Micah a salary and dividends, Kristin did not prove she was entitled to the funds.
We find no error with the trial court’s denial of the claim for two reasons. First, the funds were property of the LLC, not Micah. Second, the trial court used Imthe same reasoning to deny Micah’s reimbursement claim for one-half of funds totaling $25,717.20 paid to his LLC after the parties married for services that he had rendered and that his LLC had billed before the marriage.

Payments Made on Micah’s Truck

The trial court denied Kristin’s reimbursement claim for payments made by Micah’s LLC on his personal truck loan. The truck is his separate property. The parties agree that from July 2009 through November 2010, Micah’s LLC paid $11,395.80 on his truck note. He claimed the vehicle as a business deduction on his tax returns for the LLC.
Kristin does not dispute that the truck was necessary for the operation of Micah’s physical therapy business and that it was a legitimate business expense of the LLC. She argues that Micah would have been paid those funds as salary or dividends. She asserts that because these payments were claimed as a business expense, the community is at least entitled to rental payments for the LLC’s use of the truck equal to the payments on the note and that the community should be compensated for the LLC’s use of Micah’s separate property. She cites Krielow, 635 So.2d 180, in support of her argument.
In Krielow and Craft v. Craft, 40,344 (La.App. 2 Cir. 10/26/05), 914 So.2d 648, the courts determined that the community of each couple was owed compensation for an ex-spouses’ undercompensated labor rendered on behalf of their separate corporations where the corporations’ annual gross income greatly exceeded the income received by the ex-spouse. For example, in Craft, the ex-spouse paid himself an annual salary of less than $20,000.00, and his separate corporation reported gross receipts of $550,000.00 on its tax returns for the two years of the marriage.
_JillThe facts of this ease are not similar to those in Krielow and Craft. Micah testified that the truck expense is deducted as *218a business expense of the LLC. He explained that he received income from his LLC during the course of the marriage; however, not all income generated by the LLC was paid to him because the LLC incurred expenses that had to be paid. Micah also explained that the LLC pays his separate obligation for his motorcycle that is not used in his business, but those payments are not deducted as a business expense. The trial court did not err in denying this reimbursement claim.

Insurance Payments of Micah’s Truck and Motorcycle

The trial court also denied Kristin’s reimbursement claim for insurance payments made by Micah’s LLC on his truck and his separately-owned motorcycle. Kristin dismissed her claim regarding the truck insurance payments. Micah concedes in his brief that Kristin is entitled to reimbursement for the payments made for his motorcycle insurance.
The only evidence of this amount, however, is a total combined figure for both the truck and motorcycle insurance payments. Kristin failed to meet her burden of proof on this issue because she did not establish the amount spent only on the motorcycle insurance, and the trial court properly denied her claim.

Community Bank Account Funds

The trial court granted Kristin’s claim fór reimbursement regarding funds retained by Micah that had been deposited in the parties’ community bank account. Kristin claims the trial court’s award of $406.53 should be increased to $607.05 because the balance in the account when the petition for divorce was filed was $1,214.11. Micah testified that the account had a balance of $401,06 the day the parties married; therefore, only one-half the difference between $1,214.11 and |12$401.06 is due to Kristin. We find no error with the trial court’s award of $406.53 to Kristin. This claim is not limited.

Micah’s Reimbursement Claims


Dentist Bill

Kristin assigned error with the trial court’s award of a claim of $268.97 in favor of Micah associated with his payment of a bill for dental services received by both parties. On appeal, she concedes the validity , of this claim, but she asserts the claim is not limited by La.Civ.Code arts. 2365 or 2367. The charges were incurred during the marriage to maintain each party’s dental health. Accordingly, we find the charges were for ordinary and customary expenses of the marriage, as provided in La.Civ.Code art. 2365, and not limited to the value of Kristin’s one-half interest in the community.'

2009 Louisiana Taxes

The trial court awarded Micah $2,095.91 for one-half of the Louisiana income taxes the community paid for the year 2009 because the parties filed a joint return. Micah had the burden of proving this claim. He argues that because all property acquired during the marriage is community property, all the income reported on the 2009 return is presumed to be community property.
Kristin concedes that she is liable for a portion of the 2009 income taxes but argues she is only liable for those taxes attributable to community income earned between July 18 and December 31, 2010. She did not prove the amount each party earned in 2009 but suggests. a pro-rata calculation of the taxes attributable to the period during which the parties were married is an equitable resolution of this claim.
Kristin had the opportunity to prove this claim but failed to do so. The evidence is insufficient to allow for a pro-rata calculation of the taxes attributable *219hsto community income for the year; Accordingly, we find no error with the trial court’s award. Taxes are an ordinary and customary expense of marriage. Kñelow, 635 So.2d 180. This award is not limited. La.Civ.Code art. 2365.

2009 Federal Taxes

Kristin makes the same argumeht with regard to the trial court’s award of $6,977.13 to Micah for 2009 federal taxes that he paid. As explained above, Kristin failed to prove this claim, and the evidence is insufficient to allow for a pro-rata calculation of the federal taxes attributable to community income for 2009. Accordingly, we find no error with the trial court’s award. This award is not limited. Id.

2007 Tax Refund

The trial court awarded Micah $1,445.00 for his claim that he received a tax refund during the marriage associated with his 2007 federal tax return. Micah testified that he amended his 2007 tax return in 2010 and received a refund of $2,890.00 during the marriage. A copy of the amended return that shows the refund was due is in the record. The refund was. his separate property, and if Micah deposited those funds in the community account and used those funds to pay community expenses, he is entitled to recover $1,445.00.
Micah testified that the refund was received during the marriage and used for community expenses. He did not produce any documentary evidence other than the 2007 tax return to support his testimony. Kristin did not recall receiving the refund but did not dispute that it was received and deposited into the community account.
A similar situation was presented in Smith v. Smith, 95-913 (La.App. 1 Cir. 12/20/96), 685 So.2d 649. The ex-wife testified that she used funds she inherited after her mother’s death for community expenses. To support her claim, she | ^introduced into evidence copies of checks establishing that she paid the expenses with monies she inherited. The evidence showed that checks disbursing her inheritance had been deposited into the couple’s community account. The ex-husband did not dispute the wife’s testimony. The court affirmed the trial court’s award of the wife’s reimbursement claim, noting that the evidence and the trial court’s credibility determinations provided a reasonable basis for the award; therefore, the award was not manifestly erroneous.
Micah testified that he received the refund during the marriage and that it was used to pay community expenses. The trial court accepted his testimony as credible; we find no error with the award of $1,445.00. This award is not limited. La. Civ.Code art. 2365.

2008 Tax Refund

Micah also testified that he received a refund in the amount of $995.00, after he amended his 2008 federal tax return in 2010. A copy of the amended return showing the refund was due is in evidence. Micah also testified that the refund was deposited in the-community account and that the funds were used to pay community expenses. The trial court accepted Micah’s testimony as credible; we find no error with the award of $497.50. This award is not limited. Id.

Community Funds Paid on Kristin’s Truck Note

The trial court awarded Micah reimbursement of $1,798,86 for amounts paid on Kristin’s truck note that was her separate obligation. Kristin admits the community paid the $240.00 monthly notes during the marriage but argues any payments made by order of the court after the petition for divorce was filed are not reimbursable.
*220Micah proved that the community began paying $240.00 monthly notes in August 2009 and paid them through December 2010. Thereafter, Micah continued l1fipaying the $240.00 monthly notes for a period of time pursuant to the trial court’s order for interim spousal support. The trial court awarded only the total amount the community paid; therefore, the award is affirmed. Kristin admits this reimbursement claim is not limited.

Community Funds Paid on Kristin’s Truck Insurance

Kristin assigned error with the trial court’s award to reimburse Micah for community funds used to pay insurance on her truck but withdrew her objection in her reply brief. Accordingly, the trial court’s award of $767.85 is affirmed. Kristin admits this claim is not limited.

Expenses of Kristin’s Horses

The trial court awarded Micah $5,170.33 as reimbursement for the community’s payment of expenses associated with Kristin’s horses which are her separate property, citing La.Civ.Code art 2366, in support for its award. Kristin argues the trial court erred in making this award because the payments were not for the benefit of her separate property but for her personal use. She contends the payments were made for her interest, as provided in La. Civ.Code art. 2360; therefore, they are considered community obligations.
Article 2366 provides, in pertinent part, that when community funds are used for the “benefit of the separate property of a spouse, the other spouse is entitled to reimbursement for one-half of the amount or value that the community property had at the time it was used.” The community funds at issue were expended for boarding, feed, veterinary expenses, farrier expenses; and other fees that directly bene-fitted the horses, Kristin’s separate property. See also, La.Civ.Code art. 2364. This is affirmed; it is not limited. La.Civ.Code art. 2364.

Kristin’s Best Buy Credit Card

| ir,The trial court awarded Micah $473.50 for payments made with community funds on a Best Buy credit card that Micah claimed was Kristin’s separate debt. Kristin admitted she had a Best Buy credit card, before she married Micah but did not recall if there was a balance on the account when she married. Micah did not present evidence of the balance owed at that time either, but Kristin agreed with Micah that they did not make any charges on the Best Buy credit card during the marriage. The trial court made a credibility determination that Micah’s testimony on this issue was truthful. For these reasons, we find no error with the trial court’s award. This award is not limited.

Community Funds Paid on Kristin’s Capital One Credit Card

Kristin now acknowledges that community funds totaling $457.00 were paid on her Capital One credit card, a separate obligation of hers; that Micah is entitled to reimbursement of this amount, and that reimbursement of this claim is not limited. The award is affirmed.

Community Funds Paid on Kristin’s DirecTV Account

Kristin also acknowledges that community funds in the amount of $192.70 were paid on her DirecTV account, her separate obligation; therefore, the trial court’s award to Micah in this amount is correct. She agrees that reimbursement of this claim is not limited. The award is affirmed.

Micah’s Separate Funds Deposited into Joint Account

Kristin does not dispute the trial court’s award of $1,000.00 to reimburse Micah for separate funds he deposited into their joint checking account correct. She *221argues, however, that reimbursement of this claim is limited by La.Civ.Code arts. 2365 and 2867. Micah argues these funds were used for ordinary and customary expenses of the marriage; therefore, reimbursement is not limited. La.Civ.Code art. 2365. Because these funds were deposited into the community |17account and available for use by either party, we agree with Micah that reimbursement is not limited to the net value of one-half of the community assets. The award is affirmed; it is not limited.

Community Funds Deposited into Kristin’s Separate Account

Kristin concedes on appeal that this claim in the amount of $2,103.12 is valid and not limited.

Micah’s Separate Dividends

Micah sought reimbursement of $2,000.00 for dividends paid to him during the marriage that he claimed were his separate property. Kristin does not contest the award but argues reimbursement is limited by Article 2365. Micah argues the dividends were deposited into the parties’ joint account and used for ordinary and customary expenses of the marriage; therefore, the exception of Article 2365 applies.
Kristin does not dispute that the funds were deposited into a joint account, and the trial court accepted Micah’s testimony that the funds were used by the community. Accordingly, we find this claim is not limited.

Reimbursement to Micah for 2010 Federal Tax Obligation

Kristin argues the trial court erred in awarding Micah $7,477.50 for 2009 federal taxes that he paid with his separate funds. Kristin asserts this tax liability pertains to the disallowed business deduction of $23,038.00 that Micah listed on their 2009 tax return; therefore, it was Micah’s separate obligation, not a community obligation.
The 2010 return disproves Kristin’s claim. It does not include the deduction Kristin claims to be at issue, and it shows a tax liability of $14,955.00. The trial court did err not awarding Micah $7,477.50 for this claim. This claim is not limited.
| ^Recapitulation

*222
Kristin’s Unlimited Reimbursement Claims

Awarded by the trial court $13,082.09
Community Bank Account Funds 406.53
$13,488.62

Kristin’s Limited Reimbursement Claims

Community’s Use of her Checking Account $ 725.26
Community’s Use of her Savings Account 210.02
Kristin’s Payments on Horse Trailer 1.857.24
$ ' 2,792.52
Kristin’s reimbursement for the community’s use of funds in her separate checking and savings accounts and her payment of the horse trailer loan is limited to $1,450.00, the net value of one-half of the community’s sole asset. This claim is offset by Micah’s credit in the same amount as a result of the horse trailer being awarded to her.

*223
Micah’s Unlimited Reimbursement Claims

Dentist Bill $ 268.97
2009 Louisiana Income Taxes 2,095.91
2009 Federal Income Taxes 6,977.13
2007 Tax Refund 1,445.00
2008 Tax Refund 497.50
Kristin’s Truck Note 1,798.86
Kristin’s Truck Insurance 767.85
Kristin’s Horse Expenses 5,170.33
Kristin’s BestBuy Card 473.50
Kristin’s Capital One Credit Card 457.00
. Kristin’s DirecTV Account 192.70
Separate Funds in Joint Account, 1,000.00.
.Kristin’s Checking Account 2,103.12
Micah’s Dividends 2,000.00
2010 Taxes 7,477,50
Micah’s Unlimited Claims $ 32,725.37
Less Kristin’s Total Claims ⅜ 13,488.62
KRISTIN OWES MICAH $ 19,236.75
*224DECREE
For the reasons discussed herein, the judgment of the trial court is affirmed in part; it is amended to increase the amount of Kristin’s reimbursement claim for payments made on the horse trailer and to reflect whether the claims awarded are limited or unlimited in nature as provided in Louisiana Civil Code Articles 2364 through 2367.3. Judgment is rendered against Kristin Sweezey Harriss in favor of Micah Harriss in the amount of $19,236.76. All costs are assessed to Kristin Sweezey Harriss.
AFFIRMED IN PART; AMENDED IN PART; RENDERED.
Cooks, J., dissenting in part, agreeing in part, and assigning reasons.